NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 12-1795
                                  ________________

                          UNITED STATES OF AMERICA

                                           v.

                                  JASPREET KAUR,

                                             Appellant
                                  ________________

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                    (D.C. Criminal Action No. 2-09-cr-00546-002)
                    District Judge: Honorable Michael M. Baylson
                                  ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 15, 2013

             Before: AMBRO, HARDIMAN, and COWEN, Circuit Judges

                            (Opinion filed: April 24, 2013)

                                  ________________

                                      OPINION
                                  ________________

AMBRO, Circuit Judge

      Appellant Jaspreet Kaur appeals the District Court‟s order of judgment for her

conviction for one count of conspiracy to commit money laundering in violation of 18
U.S.C. § 1956(h) and twelve counts of money laundering in violation of 18 U.S.C.

§ 1956(a)(1)(B)(i). For the reasons below, we affirm the District Court‟s judgment.1

       The Government argued at trial that Kaur engaged in a series of money laundering

transactions at the urging of her codefendant, Mohit Vohra, after his arrest for

transporting drugs. In pertinent part, Vohra was transporting a significant quantity of

cocaine in his 18-wheel truck during a March 21, 2009 traffic stop. Four days following

this stop, two checks made out to Kaur were issued from Vohra‟s business checking

account totaling $86,500. Both checks contained memos suggesting they were issued as

loan repayments, though a financial analyst testified at trial that there was no evidence of

any loan between Vohra and Kaur. These checks were rejected by Vohra‟s bank because

the authorizing signature appeared invalid.

       Between March 26, 2009 and March 31, 2009, Vohra phoned Kaur ten times from

the federal detention center. On March 30, an officer returned some of Vohra‟s personal

property to Kaur, and explained to her that Vohra had been arrested with “a lot of cocaine

in his car.” App. at 258. That same day, Kaur began a series of online transfers from

Vohra‟s personal checking account to her own. These transfers culminated on July 10,

2009, and eventually totaled $52,400. Four telephone conversations between Vohra and

Kaur in August 2009 were read to the jury. Notably, in one of those calls, Vohra stated

to Kaur: “Do this, empty my bank.” App. at 284.




1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have appellate
jurisdiction under 28 U.S.C. § 1291.
                                              2
       Kaur first argues that her motion for acquittal should have been granted, as there

was insufficient evidence to support her convictions for money laundering and

conspiracy to commit money laundering. When we review a jury verdict for sufficiency

of the evidence, “„we must consider the evidence in the light most favorable to the

government and affirm the judgment if there is substantial evidence from which any

rational trier of fact could find guilt beyond a reasonable doubt.‟” United States v.

Gatlin, 613 F.3d 374, 380 (3d Cir. 2010) (quoting United States v. Brown, 3 F.3d 673,

680 (3d Cir. 1993)). In particular, Kaur argues that there was no evidence introduced

against her proving that the funds at issue were actually the proceeds of illegal drug sales.

See United States v. Morelli, 169 F.3d 798, 804 (3d Cir. 1999) (explaining that money

laundering must “involv[e] the proceeds of specified unlawful activity”).

       Viewing the evidence in the light most favorable to the Government, we conclude

that there is sufficient circumstantial evidence to establish that these funds were the

proceeds of illegal drug sales. As the District Court concluded, “the structure of the all-

cash deposits and Vohra‟s participation in a large-scale and dangerous drug transport

scheme . . . tended to prove that he had been involved with drugs in the past.” United

States v. Vohra, No. 09-546, 2012 WL 1578105, at *8 (E.D. Pa. May 4, 2012).

Moreover, the reoccurring nature of the deposits—distinct from Vohra‟s reported sources

of income—tends to suggest the existence of illegal financial activity. And the amount

eventually withdrawn ($52,400) was nearly identical to this amount attributable to

unknown sources ($52,600). Finally, as the District Court noted, Vohra‟s concern that

the Government would block his account supports the illicit nature of those funds. Thus

                                              3
the jury could conclude that the money in Vohra‟s accounts was the result of drug

trafficking.

        Kaur also argues that the District Court erred in refusing to grant her a separate

trial from her co-defendant. We review a refusal to grant severance for abuse of

discretion. United States v. Hart, 273 F.3d 363, 369 (3d Cir. 2001). “Participants in a

single conspiracy should ordinarily be tried together for purposes of judicial efficiency

and consistency, even if the evidence against one is more damaging than that against

another.” United States v. Ward, 793 F.2d 551, 556 (3d Cir. 1986). As such, severance

should be granted “„only if there is a serious risk that a joint trial would compromise a

specific trial right of one of the defendants, or prevent the jury from making a reliable

judgment about guilt or innocence.‟” United States v. Silveus, 542 F.3d 993, 1006 (3d

Cir. 2008) (quoting Zafiro v. United States, 506 U.S. 534, 539 (1993)). And, even where

a district court abuses its discretion in this regard, “reversal is not required absent a

demonstration of „clear and substantial prejudice resulting in a manifestly unfair trial.‟”

United States v. Reyeros, 537 F.3d 270, 286 (3d Cir. 2008) (quoting Hart, 273 F.3d at

370).

        In addressing the necessity of severance, the issue is “„whether the jury can

reasonably be expected to compartmentalize the evidence as it relates to separate

defendants.‟” Ward, 793 F.2d at 556 (quoting United States v. Wright-Barker, 784 F.2d

161, 175 (3d Cir. 1986)). Kaur argues that a separate trial was warranted because the

Government was seeking to introduce a prejudicial tape-recorded conversation between

her co-defendant and a third-party “drug mastermind.” In allowing the evidence to be

                                               4
presented, the trial judge issued several instructions that the conversation was only

admissible against Kaur‟s codefendant, and we see no indication that this was an

exceptional case whereby the jury was unable to adhere to the straightforward directive to

compartmentalize this conversation. See, e.g., Zafiro, 506 U.S. at 540 (“[E]ven if there

were some risk of prejudice, here it is of the type that can be cured with proper

instructions, and „juries are presumed to follow their instructions.‟” (quoting Richardson

v. Marsh, 481 U.S. 200, 211 (1987))). Kaur therefore has failed to carry her “heavy

burden” in demonstrating that severance was required. United States v. Urban, 404 F.3d

754, 775 (3d Cir. 2005) (quotation marks and citation omitted).

       Finally, Kaur argues that she was denied a fair trial and is entitled to a new one

due to prosecutorial misconduct in the Government‟s rebuttal comments to the jury. In

his closing to the jury, Kaur‟s trial counsel explained that it was “commonsense” that

“[d]rug dealers don‟t deposit their money in the bank,” and that “one thing you will never

find drug dealers doing[] is walking into a bank or mailing it to a bank, or putting it in an

ATM machine.” App. at 510.       In rebuttal, the attorney for the Government explained to

the jury that, “contrary to what [Kaur‟s attorney] says, [the Government attorney‟s]

experience [was], and perhaps [theirs was,] that, indeed, drug dealers do deposit money

into their bank accounts.” Id. at 533. Trial counsel objected to the prosecutor‟s

statement, and the District Court overruled the objection.

       The Government concedes that, “[i]n a vacuum, this comment would be

inappropriate,” Appellee‟s Br. at 42, but that it was permissible as a direct response to

Kaur‟s attorney‟s claim. When judging the effect of improper comments, “we must

                                              5
apply a harmless error analysis, looking to see if „it is highly probable that the error did

not contribute to the judgment.‟” United States v. Mastrangelo, 172 F.3d 288, 297 (3d

Cir. 1999) (emphasis in original) (quoting United States v. Zehrbach, 47 F.3d 1252, 1265

(3d Cir. 1995) (en banc). Here, we are confident that any such error did not contribute to

the judgment. It is clear from the trial transcript that the prosecutor‟s statement was a

direct response to Kaur‟s attorney‟s appeal to the jurors‟ common sense. Even assuming

the Government did not have a particularly strong case overall, and though there were no

curative instructions issued, we are nonetheless convinced that this comment was on its

face—as a competing perspective to Kaur‟s attorney‟s suggestion—narrowly limited in

its scope and relationship to the overall proceedings. See United States v. Dispoz-O-

Plastics, Inc., 172 F.3d 275, 286 (3d Cir. 1999) (noting factors to consider). We thus

conclude that any error in regard to the Government‟s rebuttal comment was harmless.

       In this context, we affirm the judgment of the District Court.




                                              6